EXHIBIT 10.1
SUMMARY OF COMPENSATION FOR
THE BOARD OF DIRECTORS OF
STEELCASE INC.


Effective March 1, 2013, non-employee directors are compensated annually as
follows.


Annual Retainers
Type of Compensation
 
Director
 
Board Chair
 
Board Annual Retainer
 
$
120,000


 
$
200,000


 
Committee Chair Annual Retainers:
 
 
 
 
 
Audit Committee
 
$
15,000


 
 
 
Compensation Committee
 
$
10,000


 
 
 
Nominating and Corporate Governance Committee
 
$
5,000


 
 
 



     Board annual retainers and committee chair annual retainers shall be paid
on a quarterly basis in advance, 50% in cash and the remaining 50% in either:
•
Steelcase Inc. Class A Common Stock issued under the Steelcase Inc. Incentive
Compensation Plan or

•
A deemed investment in Steelcase Inc. Class A Common Stock under the Steelcase
Inc. Non-Employee Director Deferred Compensation Plan



    Any director compensation that is paid in stock or a deemed investment in
Steelcase Inc. Class A Common Stock under the Steelcase Inc. Non-Employee
Director Deferred Compensation Plan shall be subject to the expectation that it
will be held for the length of Board service.
 
     All shares granted to directors as part of their non-cash director
compensation shall be granted in the form of Steelcase Inc. Class A Common
Stock, pursuant to the Steelcase Inc. Incentive Compensation Plan. The number of
shares of Class A Common Stock to be awarded shall be calculated using the Fair
Market Value, as defined in the Steelcase Inc. Incentive Compensation Plan, of
such shares on the date on which the quarterly payment is made.


Meeting Fees and Expenses
     Each director (including committee chairs but excluding the Board chair)
will receive $1,500 per committee meeting attended, paid in cash. Additionally,
all directors (including committee chairs and the Board chair) will be
reimbursed for out-of-pocket expenses incurred to attend Board and committee
meetings, paid in cash.
 
Payments
     Payments (of cash and stock) shall be made on or about the 10th day of the
month of March, June, September and December.


Deferred Compensation Plan
     Each non-employee director can participate in the Steelcase Inc.
Non-Employee Director Deferred Compensation Plan. Under this plan, directors may
defer all or part of their retainer and/or committee fees until they no longer
serve on the Board of Directors. A participating director may elect to have the
deferred amount deemed as an investment in Steelcase Inc. Class A Common Stock
or invested in any of several investment funds.


Outside Director Benefit Plan
     Each non-employee director who is not a retiree of the Company is also
eligible to participate in the Steelcase Benefit Plan for Outside Directors
which provides health, vision and group travel accident benefits.


Employees and Officers
     Members of the Board of Directors who are employees or officers of the
Company or any of its subsidiaries do not receive any compensation for serving
on the Board of Directors or any committees thereof.


Last revised on October 10, 2012

